DETAILED ACTION
Status of Claims:
Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim states “based on the internet of Things.” It is not clear what the phrase “based on” is limited to. For the purposes of examination any device will be considered to be “based” on the IoT.  

	The claim states “first piece and the second piece both are a rectangular structure piece having four corners piece that are arc chamfers.” It is not clear what “rectangular structure” is limited to, specifically it is not clear how a rectangle can have arc chamfer shaped corners. The limitation “four corner piece” renders the claim indefinite because it is not clear if separate pieces are attached to the first and second piece or if the shape of the corners is being limited. For the purposes of examination any structure with four curved corners will be considered to meet this limitation.

Regarding Claim 4:
	The claim states “assembled to form a spherical structure.”  The term spherical structure renders the claim indefinite because it is not clear what shapes would meet this limitation. It is further not clear how the main board, which “form a cylinder” (claim 1) can also form a sphere. 

Regarding Claim 10:
	The claim states “the sensor module is connected to the IoT”. The IoT is indefinite, therefore this limitation will be interpreted as having a wireless connection.

The remaining claims are indefinite as they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairlie (USPN 2,212,932) in view of Banai et al (USPN 4,842,920) and Lang (USPN 4,668,442).

Regarding Claim 1:
	Fairlie teaches the bioactive filler component based on the Internet of Things (IoT), comprising: a main board that comprises a first curved surface and a second curved surface arranged opposite to each other (two halves of the belt) (see pg. 2, left column, lines 10-20), wherein outer contours of the first curved surface and the second curved surface are circular (see fig. 15 below), and ends of the first curved surface and those of the second curved surface 
	Fairlie does not disclose an accessory piece that is fixed to the first curved surface and the second curved surface of the main board, perpendicular to the first piece, and parallel to the second piece; a plurality of first through holes that is arranged on the main board; and a plurality of second through holes that is arranged on the first piece or the second piece.
	Banai teaches a bioactive filter component (packing) comprising; a main board (base plate 1) that comprises a first curved surface and a second curved surface arranged opposite to each other, wherein outer contours of the first curved surface and the second curved surface are circular (see fig. 1, col. 4 lines 6-13), and ends of the first curved surface and those of the second curved surface are interconnected to form a cylinder (see fig, 1); a first piece (plate 2) that is fixed to the first curved surface and the second curved surface of the main board; a second piece (center lamellae 3) that is fixed to the first curved surface and the second curved surface of the main board and perpendicular to the first piece; an accessory piece that is fixed to the first curved surface and the second curved surface of the main board, perpendicular to the first piece, and parallel to the second piece (additional lamellar 3) (see fig. 1, col. 4 lines 6-13).
	Lang teaches a bioactive filter component (packing) comprising plurality of first through holes that is arranged on a first surface (through holes between surfaces 18); and a plurality of 
	Fairlie, Banai, and Lang are analogous inventions in the art of packing material. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the accessory piece of Banai to perpendicular to the first piece and parallel to the second piece of Fairlie because it increase the specific surface area which improves treatment (see Banai col. 1 lines 49-52, col. 2 lines 43-46). Fairly further teaches that it is beneficial to increase surface area (see pg. 1, left column, lines 13-16). It would have further been obvious to one skilled in the art before the effective filing date of the invention to add the through holes of Lang to the main board and first and second pieces of Fairlie because it reduces the obstruction of fluid flow (see Lang col. 3 lines 1-10).


    PNG
    media_image1.png
    436
    448
    media_image1.png
    Greyscale

Regarding Claim 2:
	Fairlie, as previously modified, teaches the IoT-based bioactive filler component as described in claim 1, wherein: the first curved surface and the second curved surface are symmetrically arranged about a plane of symmetry that is perpendicular to the first piece, the second piece, and the accessory piece (see Fairlie fig. 15 above).

Regarding Claim 3:
	Fairlie, as previously modified, teaches the IoT-based bioactive filler component as described in claim 1, wherein the first piece and the second piece both are a rectangular structure piece having four corners piece that are arc chamfers (see Fairlie, fig. 15 above).

Regarding Claim 4:
	Fairlie, as previously modified, teaches the IoT-based bioactive filler component as described in claim 3, wherein the main board, the first piece, the second piece, and the accessory piece are assembled to form a spherical structure (see Fairlie fig. 14).

Regarding Claim 5:
	Fairlie, as previously modified, teaches the IoT-based bioactive filler component as described in claim 1, wherein the main board, the first piece, the second piece, and the accessory piece include bioactive materials having affinity to microorganisms (a film will develop on the packing therefore it has an affinity to microorganisms) (see Banai col. 1 lines 11-21).

Allowable Subject Matter
Claims 6-10 contain allowable subject matter and would be allowable if written in independent form including all the limitation of the rejected base claim and correcting the 112(b) issues.
The following is a statement of reasons for the indication of allowable subject matter:  The claims would be allowable in view of the closest prior art. It is not known in this or related arts to place the sensor on the packing material itself. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.